         Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 ACCENTS IN STERLING, INC. d/b/a                      COMPLAINT
 RARE EARTH GALLERY,
                                                      JURY TRIAL DEMANDED
         Plaintiff,

                 v.

 LIBERTY MUTUAL INSURANCE
 GROUP, LIBERTY MUTUAL
 INSURANCE COMPANY, and LIBERTY
 MUTUAL INSURANCE,

         Defendant.


        Plaintiff, Accents in Sterling Inc. d/b/a/ Rare Earth Gallery (“Plaintiff” or “Rare Earth”),

brings this Complaint, alleging against Defendant, Liberty Mutual Insurance Group, Liberty

Mutual Insurance Company, and Liberty Mutual Insurance (“Defendant” or “Liberty”), as follows:

                                    NATURE OF THE CASE

        1.      This is a civil action seeking declaratory relief arising from Plaintiff’s contract of

insurance with the Defendant.

        2.      In light of the Coronavirus global pandemic and state and local orders mandating

that all non-essential in-store businesses must shut down, and the suffering of physical harm and

impact and damages, within Plaintiff’s business premises and/or within the immediate area

surrounding and outside its business premises, Plaintiff shut its doors for customers on April 3,

2020.

        3.      Plaintiff’s insurance policy provides coverage for all non-excluded business losses

and thus provides coverage here.




                                                  1
        Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 2 of 11




       4.      As a result, Plaintiff is entitled to declaratory relief that its business is covered for

all business losses that have been suffered and sustained, which losses are in an amount greater

than $150,000.00.

                                         JURISDICTION

       5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between Plaintiff and the Defendant.

Further, Plaintiff has suffered business losses in an amount greater than $150,000.00. The amount

in controversy necessary for diversity jurisdiction over a declaratory judgment action is measured

by the value of those business losses. Id. § 1332(a).

       6.      This Court has personal jurisdiction over Defendant because it is headquartered in

Massachusetts. At all relevant times Defendant has engaged in substantial business activities in

Massachusetts. At all relevant times Defendant transacted, solicited, and conducted business in

Massachusetts through its employees, agents, and/or sales representatives, and derived substantial

revenue from such business in Massachusetts.

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(c) because Defendant

is a corporation that has substantial, systematic, and continuous contacts in Massachusetts and

within the District of Massachusetts. Further many of the Defendant’s decisions that were made

with regard to Plaintiff’s policy where made in Massachusetts.

                                             PARTIES

       8.      At all relevant times, Plaintiff Rare Earth has been authorized to do business in

Arizona. Rare Earth owns, operates, manages, and/or controls a retail location at 6401 E. Cave

Creek Road, Scottsdale, Arizona 85331 (“Insured Property”). Plaintiff’s mailing address is 6401

E Cave Creek Road, Cave Creek, Arizona 85331. Plaintiff is a citizen of Arizona.

       9.      At all relevant times, Defendant, Liberty Mutual Insurance Group, a Massachusetts

                                                  2
         Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 3 of 11




corporation maintained a principal place of business at 175 Berkeley Street, Boston, Massachusetts

02116. Defendant is a citizen of Massachusetts

       10.     At all relevant times, Defendant, Liberty Mutual Insurance Company, a

Massachusetts corporation, maintained a principal place of business at 175 Berkeley Street,

Boston, Massachusetts 02116. Defendant is a citizen of Massachusetts.

       11.     At all relevant times, Defendant, Liberty Mutual Insurance, a Massachusetts

corporation, maintained a principal place of business at 175 Berkeley Street, Boston,

Massachusetts 02116. Defendant is a citizen of Massachusetts.

       12.     At all relevant times, Defendant issued a policy to Rare Earth effective May 11,

2019 until May 11, 2020. The policy number is BZS586612992 (“the Policy”). See Declaration,

attached as Exhibit 1.

       13.     The Policy is currently in full effect in providing, among other things, personal

property, business income and extra expense, contamination, and additional coverage.

       14.     Plaintiff submitted a claim for a date of loss April 6, 2020 pursuant to its policy.

Defendant rejected Plaintiff’s claim for coverage, claiming that the Civil Authority Coverage did

not apply because Plaintiff did not suffer damage to its property, that the Contingent Business

Interruption coverage did not apply because of lack of damage to the property and that there was

no coverage because of the Virus Exclusion Clause.

       15.     The denial of coverage was wrong under the circumstances of this matter.

                                   FACTUAL BACKGROUND

  I.   Insurance Coverage

       16.     Plaintiff faithfully paid policy premiums to Defendant, specifically to provide,

among other things, additional coverages in the event of business interruption or closures for a

variety of reasons, including by order of Civil Authority.

                                                  3
         Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 4 of 11




       17.     Under the Policy, business interruption insurance coverage is extended to apply to,

inter alia, the actual loss of business income sustained and the actual, necessary and reasonable

extra expenses incurred when access to the Insured Property is specifically prohibited by order of

civil authority as the direct result of a covered cause of loss to property in the immediate area of

Plaintiff’s Insured Property. This additional coverage is identified as coverage under “Civil

Authority.”

       18.     The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy means direct physical loss or direct physical damage unless the loss is specifically

excluded or limited in the Policy.

       19.     Based on information and belief, Defendant has accepted the policy premiums with

no intention of providing any coverage for business losses or the Civil Authority extension due to

a loss and shutdown. The Virus Exclusion does not apply to this pandemic and nowhere in the

policy is it mentioned that coverage is excluded when a pandemic occurs.

 II.   The Coronavirus Pandemic

       20.     The scientific community, and those personally affected by the virus, recognize the

Coronavirus as a cause of real physical loss and damage. It is clear that contamination of the

Insured Property would be a direct physical loss requiring remediation to clean the surfaces of the

Property.

       21.     The virus that causes COVID-19 remains stable and transmittable in aerosols for

up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three

days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

coronavirus-stable-hours-surfaces (last visited April 9, 2020).




                                                 4
           Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 5 of 11




        22.     The CDC has issued guidance that gatherings of more than 10 people must not

occur. People in congregate environments, which are places where people live, eat, and sleep in

close proximity, face increased danger of contracting COVID-19.

        23.     The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials— “fomites”—for up to twenty-

eight (28) days.

        24.     China, Italy, France, and Spain have implemented the cleaning and fumigating of

public areas prior to allowing them to re-open publicly due to the intrusion of microbials.

III.    Civil Authority

        25.     On March 11, 2020, the Governor of Arizona declared a Public Health Emergency

related to the COVID-19 pandemic.

        26.     On March 15, 2020, the Governor of Arizona, Doug Ducey, closed all public

schools.

        27.     On March 17, 2020, the Governor of Arizona declared that all gatherings of more

than 10 people were discouraged.

        28.     On April 1, 2020, the Governor Ducey, issued the closure of non-essential

businesses, including retail stores like the Plaintiff. This order is scheduled to remain in effect until

May 4, 2020.

        29.     Plaintiff’s business is unable to operate due to the stay-at-home orders for public

safety issued by the Governor of Arizona and has submitted a claim to its insurance carrier related

to such loss.

        30.     Further, on April 10, 2020, President Trump seemed to support insurance coverage

for business loss like that suffered by the Plaintiff:



                                                   5
       Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 6 of 11




             REPORTER: Mr. President may I ask you about credit and debt as
             well. Many American individuals, families, have had to tap their
             credit cards during this period of time. And businesses have had to
             draw down their credit lines. Are you concerned Mr. President that
             that may hobble the U.S. economy, all of that debt number one? And
             number two, would you suggest to credit card companies to reduce
             their fees during this time?

             PRESIDENT TRUMP: Well it’s something that we’ve already
             suggested, we’re talking to them. Business interruption insurance,
             I’d like to see these insurance companies—you know you have
             people that have paid. When I was in private I had business
             interruption. When my business was interrupted through a hurricane
             or whatever it may be, I’d have business where I had it, I didn’t
             always have it, sometimes I had it, sometimes, I had a lot of different
             companies. But if I had it I’d expect to be paid. You have people. I
             speak mostly to the restaurateurs, where they have a restaurant,
             they’ve been paying for 25, 30, 35 years, business interruption.
             They’ve never needed it. All of a sudden they need it. And I’m very
             good at reading language. I did very well in these subjects, OK. And
             I don’t see the word pandemic mentioned. Now in some cases it is,
             it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
             referenced. And they don’t want to pay up. I would like to see the
             insurance companies pay if they need to pay, if it’s fair. And they
             know what’s fair, and I know what’s fair, I can tell you very quickly.
             But business interruption insurance, that’s getting a lot money to a
             lot of people. And they’ve been paying for years, sometimes they
             just started paying, but you have people that have never asked for
             business interruption insurance, and they’ve been paying a lot of
             money for a lot of years for the privilege of having it, and then when
             they finally need it, the insurance company says ‘we’re not going to
             give it.’ We can’t let that happen.

See https://youtu.be/cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

      31.    The President is articulating a few core points:

             a. Business interruption is a common type of insurance.

             b. Businesses pay in premiums for this coverage and should reasonably expect
                they’ll receive the benefit of the coverage.

             c. This pandemic should be covered unless there is a specific exclusion for
                pandemics.

             d. If insurers deny coverage, they would be acting in bad faith.


                                               6
         Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 7 of 11




       32.      These Orders and proclamations, as they relate to the closure of all “non-life-

sustaining businesses,” evidence an awareness on the part of both state and local governments that

COVID-19 causes damage to property. This is particularly true in places where business is

conducted, such as Plaintiff, as the requisite contact and interaction causes a heightened risk of the

property becoming contaminated.

IV.    Impact on Plaintiff

       33.      As a result of the Orders referenced herein, Plaintiff shut its doors to customers on

April 1, 2020 up until May 4, 2020.

       34.      Prior to April 1, 2020, Plaintiff was opened from 9:30 am to 5:30 pm daily.

       35.      Plaintiff suffered loss prior to the shutdown of its stores on April 1, 2020. The loss

also began with social distancing restriction provided by the State.

       36.      Plaintiff’s businesses are not a closed environment, and because people—staff,

customers, community members, and others—constantly cycle in and out of the Property, there is

an ever-present risk that the Insured Property are contaminated and would continue to be

contaminated.

       37.      Businesses like the Plaintiff are more susceptible to being or becoming

contaminated, as both respiratory droplets and fomites are more likely to be retained on the Insured

Property and remain viable for far longer as compared to a facility with open-air ventilation.

       38.      Plaintiff’s businesses are also highly susceptible to rapid person-to-property

transmission of the virus, and vice-versa, because the service nature of the business places staff

and customers in close proximity to the property and to one another.

       39.      The virus is physically impacting Plaintiff. Any effort by Defendant to deny the

reality that the virus causes physical loss and damage would constitute a false and potentially

fraudulent misrepresentation that could endanger Plaintiff and the public.
                                                  7
         Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 8 of 11




        40.    A declaratory judgment determining that the coverage provided under the Policy

will prevent Plaintiff from being left without vital coverage required to ensure the survival of the

business due to the shutdown caused by the civil authorities’ response is necessary. As a result of

these Orders, Plaintiff has incurred, and continues to incur, among other things, a substantial loss

of business income and additional expenses covered under the Policy.

                                       CAUSE OF ACTION

                                    DECLARATORY RELIEF

        41.    Plaintiff re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

        42.    The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        43.    An actual controversy has arisen between Plaintiff and Defendant as to the rights,

duties, responsibilities and obligations of the parties under the Policy in that Plaintiff contends and,

on information and belief, the Defendant disputes and denies, inter alia, that:

               a. The Orders constitute a prohibition of access to Plaintiff’s Insured Property;

               b. The prohibition of access by the Orders has specifically prohibited access as
                  defined in the Policy;

               c. The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the
                  business losses incurred by Plaintiff here and those exclusions do not apply to
                  a pandemic situation;

               d. The Orders trigger coverage;

               e. The Policy provides coverage to Plaintiff for any current and future civil
                  authority closures of business in Arizona due to physical loss or damage directly
                  or indirectly from the Coronavirus and/or pandemic circumstance under the
                  Civil Authority coverage parameters;

                                                   8
         Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 9 of 11




               f. The Policy provides business income coverage in the event that Coronavirus
                  has directly or indirectly caused a loss or damage at the insured premises or
                  immediate area of the Insured Property; and

               g. Resolution of the duties, responsibilities and obligation of the parties is
                  necessary as no adequate remedy at law exists and a declaration of the Court is
                  needed to resolve the dispute and controversy.

       44.     Plaintiff seeks a Declaratory Judgment to determine whether the Orders constitute a

prohibition of access to Plaintiff’s Insured Property as Civil Authority as defined in the Policy.

       45.     Plaintiff further seeks a Declaratory Judgment to affirm that the Order triggers

coverage.

       46.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

coverage to Plaintiff for any current and future Civil Authority closures of businesses in Arizona

due to physical loss or damage from the Coronavirus and/or the pandemic that the policy provides

business income coverage in the event that Coronavirus has caused a loss or damage at the Insured

Property.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

               a. For a declaration that the Orders constitute a prohibition of access to Plaintiff’s
                  Insured Property.

               b. For a declaration that the prohibition of access by the Orders is specifically
                  prohibited access as defined in the Policy.

               c. For a declaration that the Orders trigger coverage under the Policy.

               d. For a declaration that the Policy provides coverage to Plaintiff for any current,
                  future and continued civil authority closures of businesses in Arizona due to
                  physical loss or damage directly or indirectly from the Coronavirus under the
                  Civil Authority coverage parameters.

               e. For a declaration that the Policy provides business income coverage in the event
                  that Coronavirus has directly or indirectly caused a loss or damage at the
                  Plaintiff’s Insured Property or the immediate area of the Plaintiff’s Insured
                  Property.

                                                 9
       Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 10 of 11




             f. For such other relief as the Court may deem proper.

TRIAL BY JURY IS DEMANDED
      Plaintiff hereby demands trial by jury.



Dated: May 19, 2020                                  Respectfully submitted,


                                                     /s/ Anthony Tarricone
                                                     Anthony Tarricone, BBO #492480
                                                     Michael D. Lurie, BBO #553024
                                                     KREINDLER & KREINDLER LLP
                                                     855 Boylston Street, Suite 1101
                                                     Boston, MA 02116
                                                     atarricone@kreindler.com
                                                     mlurie@kreindler.com
                                                     Telephone: 617-424-9100
                                                     Facsimile: 617-424-9120

                                                     Arnold Levin, Esq.
                                                     Laurence Berman, Esq.
                                                     Frederick Longer, Esq.
                                                     Daniel Levin, Esq.
                                                     LEVIN SEDRAN & BERMAN LLP
                                                     510 Walnut Street, Suite 500
                                                     Philadelphia, PA 19106-3697
                                                     Telephone: (215) 592-1500
                                                     alevin@lfsblaw.com
                                                     flonger@lfsblaw.com
                                                     dlevin@lfsblaw.com

                                                     Richard M. Golomb, Esq.
                                                     Kenneth J. Grunfeld, Esq.
                                                     GOLOMB & HONIK, P.C.
                                                     1835 Market Street, Suite 2900
                                                     Philadelphia, PA 19103
                                                     Telephone: (215) 985-9177
                                                     Facsimile: (215) 985-4169
                                                     rgolomb@golombhonik.com
                                                     kgrunfeld@golombhonik.com




                                                10
Case 1:20-cv-11005-DJC Document 1 Filed 05/26/20 Page 11 of 11




                                   Aaron Rihn, Esq.
                                   ROBERT PEIRCE & ASSOCIATES
                                   707 Grant Street, Suite 125
                                   Pittsburgh, PA 15219
                                   Telephone: (412) 281-7229
                                   Facsimile: (412) 281-4229

                                   W. Daniel “Dee” Miles, III
                                   Rachel N. Boyd
                                   Paul W. Evans
                                   BEASLEY, ALLEN, CROW, METHVIN,
                                   PORTIS & MILES, P.C.
                                   P.O. Box 4160
                                   Montgomery, AL 36103
                                   Telephone: (334) 269-2343
                                   Facsimile: (334) 954-7555

                                   Counsel for Plaintiff




                              11
